DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 01/15/2021.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 15, the phrase “a battery holder connected to a lower end of the grip and a to lower end of the connector” appears to be a typographical error and should be written as “a battery holder connected to a lower end of the grip and to a lower end of the connector”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a body extending in a front-rear direction” renders claim 1 vague and indefinite because it is unclear what is considered a front-rear direction.  Prior to the quoted phrase, there is no disclosure of what is considered the front, the rear, or the front-rear direction.  For examining purposes, the phrase is interpreted as “a body defining a front-rear axis”.
Regarding claim 1, the phrase “a grip extending downward” also renders claim 1 vague and indefinite because it is unclear what is considered downward.  Prior to the quoted phrase, there is not disclosure of what is considered upward or downward.  For examining purposes, the phrase is interpreted as “a grip extending perpendicularly to the front-rear axis”.
Regarding claim 5, the phrase “located below the motor” renders claim 5 vague and indefinite because it is unclear what side of the motor is considered below.  Claim 5 is dependent of claim 1 and claim 1 does not disclose an above side or a below side of the motor.  For examining purposes, the phrase is interpreted as “located rear side of the motor along the front-rear axis”.
Regarding claim 8, the phrase “connected to a lower surface of the inverter board” renders claim 8 vague and indefinite because it is unclear what side is considered the lower surface.  Claim 8 is indirectly dependent of claim 1, and claim 1 does not disclose a upper surface or a lower surface.  For examining purposes, the phrase is interpreted as “connect to a surface of the inverter board closer to the battery holder”.
Regarding claim 12, the phrase “connected to a lower surface of the inverter board” renders claim 12 vague and indefinite because it is unclear what side is considered the lower surface.  Claim 12 is dependent of claim 6 which is dependent of claim 1, and claim 1 does not disclose a upper surface or a lower surface.  For examining purposes, the phrase is interpreted as “connect to a surface of the inverter board closer to the battery holder”.
Claims 2-4, 6-7, 9-11, 13-14, and 19 are dependent of claim 1 and include all the same limitations.
Regarding claim 15, the phrase “a body extending in a front-rear direction” renders claim 15 vague and indefinite because it is unclear what is considered a front-rear direction.  Prior to the quoted phrase, there is no disclosure of what is considered the front, the rear, or the front-rear direction.  For examining purposes, the phrase is interpreted as “a body defining a front-rear axis”.
Regarding claim 15, the phrase “a grip extending downward” also renders claim 15 vague and indefinite because it is unclear what is considered downward.  Prior to the quoted phrase, there is not disclosure of what is considered upward or downward.  For examining purposes, the phrase is interpreted as “a grip extending perpendicularly to the front-rear axis”.
Regarding claim 16, the phrase “extends up to the battery holder” renders claim 16 vague and indefinite because it unclear what direction is considered up.  Claim 16 is dependent of claim 15 and claim 15 does not disclose a up or down direction.  For examining purposes, the phrase is interpreted as “extending from the battery holder toward the motor”.
Claim 17 is dependent of claim 16 and include all the same limitations.
Regarding claim 18, the phrase “located below the motor” renders claim 18 vague and indefinite because it is unclear what side of the motor is considered below.  claim 18 is dependent of claim 2 which is dependent of claim 1 and claim 1 does not disclose an above side or a below side of the motor.  For examining purposes, the phrase is interpreted as “located rear side of the motor along the front-rear axis”.
Regarding claim 20, the phrase “a rotor shaft extending in a front-rear direction” renders claim 20 vague and indefinite because it is unclear what is considered a front-rear direction.  Prior to the quoted phrase, there is no disclosure of what is considered the front, the rear, or the front-rear direction.  For examining purposes, the phrase is interpreted as “a rotor shaft defining a front-rear axis”.
Regarding claim 20, the phrase “a grip extending downward” also renders claim 20 vague and indefinite because it is unclear what is considered downward.  Prior to the quoted phrase, there is not disclosure of what is considered upward or downward.  For examining purposes, the phrase is interpreted as “a grip extending perpendicularly to the front-rear axis”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8513838) in view of reference Williams et al. (6446734).
Regarding claim 1, Toukairin et al. disclose a power tool (50) comprising:
a motor (2);
a fan (25);
a body (1a) defining a front-rear axis and accommodating the motor (2) and the fan (25);
a grip (1b) extending perpendicularly of the front-rear axis and extending from the body (1a);
a battery holder (see figure 1 below) connected to a lower end of the grip (1b) opposite the body (1a); and
an inverter board (3) accommodated in the body (1a) to switch a current provided from a battery hold by the battery holder (see figure 1 below) to the motor (2).
(Figure 1 and Column 6 lines 5-22, 63-67)
[AltContent: textbox (Toukairin et al.)][AltContent: textbox (Battery Holder)][AltContent: connector]
    PNG
    media_image1.png
    563
    466
    media_image1.png
    Greyscale

However, Toukairin et al. do not disclose a connector.
Williams et al. disclose a power tool (10) comprising: 
body (14) defining a front-rear axis; 
a grip (44) extending perpendicularly of the front-rear axis and extending from the body (14);
a connector (46) located frontward from the grip (44), extending perpendicularly of the front-rear axis, and extending downward from the body (14); and 
a battery holder (28) connected to the lower end of the grip (44) and a lower end of the connection (46). 
(Figure 3 and Column 3 lines 28-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the connector as taught by Williams et al., since column 1 lines 51-54 of Williams et al. states such a modification would improve resistance to breakage between the grip and body.
Regarding claim 2, Toukairin et al. modified by Williams et al. disclose the body (Toukairin et al. – 14) has an air vent connecting an internal space of the body (Toukairin et al. – 14) and an outside of the body (Toukairin et al. – 14), and the inverter board (Toukairin et al. – 3) is at least partially located between the fan (Toukairin et al. – 25) and the air vent. (Figure 3 and Column 6 lines 63-67 through Column 7 lines 1-10)
Regarding claim 3, Toukairin et al. modified by Williams et al. disclose the air vent includes an inlet (Toukairin et al. – 21, 22) to allow an airflow from the outside to the internal space in response to the rotation of the fan (Toukairin et al. – 25), and an outlet (column 6 lines 66-67) to allow the airflow from the internal space to the outside, wherein the inverter board (Toukairin et al. – 3) is at least partially located between the fan (Toukairin et al. – 25) and the inlet (Toukairin et al. – 21, 22). (Figure 3 and Column 6 lines 63-67 through Column 7 lines 1-10)
Regarding claim 4, Toukairin et al. modified by Williams et al. disclose the fan (Toukairin et al. – 25) is located forward from a center of the inverter board (Toukairin et al. – 3) in the front-rear direction, and the inlet (Toukairin et al. – 21, 22) is located rearward from the center of the inverter board (Toukairin et al. – 3) in the front-rear direction. (Toukairin et al. – Figure 3 and Column 6 lines 63-67 through Column 7 lines 1-10)
Regarding claim 5, Toukairin et al. modified by Williams et al. disclose the invertor board (Toukairin et al. – 3) is located rear side of the motor (Toukairin et al. – 2) along the front-rear axis. (Toukairin et al. – Figure 1)
Regarding claim 6, Toukairin et al. modified by Williams et al. disclose a control circuit board (Toukairin et al. – 4) accommodated in the battery holder (Toukairin et al. – see figure 1 above) to output a control signal for controlling a switching element (Toukairin et al. – 3a) in the inverter board (Toukairin et al. – 3). (Toukairin et al. – Figure 1 and Column 6 lines 16-19, 30-33)
Regarding claim 11, Toukairin et al. modified by Williams et al. disclose a trigger switch (Toukairin et al. – 7) located on the grip (Toukairin et al. – 1b) and operable to drive the motor (Toukairin et al. – 2), and a third signal wire (Toukairin et al. – see figure 6 below) at least partially accommodated in the grip (Toukairin et al. – 1b) and connecting the trigger switch (Toukairin et al. – 7) and the control circuit board (Toukairin et al. – 4). (Figure 1, 6 and Column 8 lines 29-33, 43-45) 
Regarding claim 12, Toukairin et al. modified by Williams et al. disclose a lead wire (Toukairin et al. – see figure 6 below) configured to carry a current provided from the battery holder (Toukairin et al. – see figure 1 above) to the motor (Toukairin et al. – 2) and connected to a surface of the inverter board (Toukairin et al. – 3) closer to the battery holder (Toukairin et al. – 3). (Toukairin et al. – Figure 3, 6)
[AltContent: textbox (First Wire)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lead Wire)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Wire)][AltContent: textbox (Toukairin et al.)]
    PNG
    media_image2.png
    449
    798
    media_image2.png
    Greyscale

Regarding claim 14, Toukairin et al. modified by Williams et al. disclose a control circuit board (Toukairin et al. – 4) configured to output a control signal for controlling a switching element (Toukairin et al. – 3a) in the inverter board (Toukairin et al. – 3). (Toukairin et al. – Column 6 lines 16-19, 30-33)
However, Toukairin et al. modified by Williams et al. do not disclose the control circuit board is accommodated in the body.
It would have been obvious to the person of ordinary skill in the art to have the control circuit board accommodated in the body, since it has been held that rearranging parts of an invention involves only routine skill in the art. [MPEP 2144.04 (VI-C)]  On page 17 paragraph 82 of the Specification, the body is disclosed as capable of accommodating the control circuit board.  The Specification does not disclose any criticality of accommodating the control circuit board in the body.
Therefore, it would have been prima facie obvious to modify Toukairin et al. and Williams et al. to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 18, Toukairin et al. modified by Williams et al. disclose the invertor board (Toukairin et al. – 3) is located rear side of the motor (Toukairin et al. – 2) along the front-rear axis. (Toukairin et al. – Figure 1)
Regarding claim 19, Toukairin et al. modified by Williams et al. disclose a control circuit board (Toukairin et al. – 4) accommodated in the battery holder (Toukairin et al. – see figure 1 above) to output a control signal for controlling a switching element (Toukairin et al. – 3a) in the inverter board (Toukairin et al. – 3). (Toukairin et al. – Figure 1 and Column 6 lines 16-19, 30-33)

Claims 7-8, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8513838) in view of reference Williams et al. (6446734) as applied to claim 6 above, and further in view of reference Sato (8944181).
Regarding claim 7, Toukairin et al. modified by Williams et al. disclose a first signal wire (Toukairin et al. – see figure 6 above) connecting the control circuit board (Toukairin et al. – 4) and the inverter board (Toukairin et al. – 3). (Toukairin et al. – Figure 6)
However, Toukairin et al. modified by Williams et al. do not disclose the first signal wire is at least partially accommodated in the connector.
Sato disclose a power tool (1) comprising: a body (see figure 8 below); a grip (see figure 8 below) extending from the body (see figure 8 below); a connector (see figure 8 below) extending from the body (see figure 8 below); and a power source (221B) connected to a end of the grip (see figure 8 below) and the end of the connector (see figure 8 below), wherein wires from the power source are accommodated in the connector (see figure 8 below). (Figure 8 and Column 13 lines 40-43)
[AltContent: ][AltContent: textbox (Body)][AltContent: textbox (Grip)][AltContent: arrow][AltContent: textbox (Sato)][AltContent: textbox (Connector)][AltContent: arrow]
    PNG
    media_image3.png
    526
    582
    media_image3.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. in view Williams et al. by incorporating the accommodating of wires in the connector as taught by Sato, since such a modification would reduce the amount of wires in the grip, thereby making the overall tool easier to assembly.
Regarding claim 8, Toukairin et al. modified by Williams et al. and Sato disclose the first wire (Toukairin et al. – see figure 6 above) is connected to a surface of the inverter board (Toukairin et al. – 3) closer to the battery holder (Toukairin et al. – 3). (Toukairin et al. – Figure 3, 6)
Regarding claim 13, Toukairin et al. modified by Williams et al. and Sato disclose the lead wire (Toukairin et al. – see figure 6 above) is at least partially accommodated in the connector (Williams et al. – 46). (Toukairin et al. – Figure 6) (Sato – Figure 8)
Regarding claim 15, Toukairin et al. disclose a power tool (50) comprising:
a motor (2);
a body (1a) defining a front-rear axis and accommodating the motor (2);
a grip (1b) extending perpendicularly of the front-rear axis and extending from the body (1a);
a battery holder (see figure 1 above) connected to a lower end of the grip (1b) opposite the body (1a); and
a lead wire (see figure 6 above) connecting the battery holder (see figure 1 above) and the motor (2).
(Figure 1, 6 and Column 6 lines 5-10, 63-67)
However, Toukairin et al. do not disclose a connector and the lead wire is accommodated in the connector.
Williams et al. disclose a power tool (10) comprising: 
body (14) defining a front-rear axis; 
a grip (44) extending perpendicularly of the front-rear axis and extending from the body (14);
a connector (46) located frontward from the grip (44), extending perpendicularly of the front-rear axis, and extending downward from the body (14); and 
a battery holder (28) connected to the lower end of the grip (44) and a lower end of the connection (46). 
(Figure 3 and Column 3 lines 28-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the connector as taught by Williams et al., since column 1 lines 51-54 of Williams et al. states such a modification would improve resistance to breakage between the grip and body.
Sato disclose a power tool (1) comprising: a body (see figure 8 above); a grip (see figure 8 above) extending from the body (see figure 8 above); a connector (see figure 8 above) extending from the body (see figure 8 above); and a power source (221B) connected to an end of the grip (see figure 8 above) and the end of the connector (see figure 8 above), wherein wires from the power source are accommodated in the connector (see figure 8 above). (Figure 8 and Column 13 lines 40-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. in view Williams et al. by incorporating the accommodating of wires in the connector as taught by Sato, since such a modification would reduce the amount of wires in the grip, thereby making the overall tool easier to assembly.
Regarding claim 16, Toukairin et al. modified by Williams et al. and Sato disclose the lead wire (Toukairin et al. – see figure 6 above) extends from the battery holder (Toukairin et al. – see figure 1 above) toward the motor (Toukairin et al. – 2). (Toukairin et al. – Figure 1, 6)
Regarding claim 17, Toukairin et al. modified by Williams et al. and Sato disclose the battery holder (Toukairin et al. – see figure 1 above) accommodates a control circuit board (Toukairin et al. – 4), and the lead wire (Toukairin et al. – see figure 6 above) is connected to the control circuit board (Toukairin et al. – 4). (Toukairin et al. – Figure 1, 6 and Column 6 lines 29-33, Column 8 lines 43-48)
Regarding claim 20, Toukairin et al. disclose a power tool (50) comprising:
a motor (2) including:
a stator (2c); and
a rotor (2a) arranged inside the stator (2c),
wherein the rotor includes a rotor shaft (2e) defining a front-rear axis;
a power transmission assembly (5a) driven by the rotor (2a),
wherein the power transmission assembly (5a) arranged forwardly of the rotor (2a) along the front-rear axis;
an output unit (5c) driven by the power transmission assembly (5a);
a body (1a) accommodating the motor (2) and the power transmission assembly (5a), and wherein the body (1a) extends along the front-rear axis;
a grip (1b) extending perpendicularly of the front-rear axis and extending from the body (1a);
a battery holder (see figure 1 above) connected to a lower end of the grip (1b) opposite the body (1a); 
a battery (8) configured to be fixed to the battery holder (see figure 1 above); and
a lead wire (see figure 6 above) configured to supply electric power from the battery (8) to the motor (2).
(Figure 1, 6 and Column 6 lines 5-10, 34-43, 63-67, Column 7 lines 24-27, Colum 7 lines 64-67 through Column 8 lines 1-3)
However, Toukairin et al. do not disclose a connector and the lead wire is accommodated in the connector.
Williams et al. disclose a power tool (10) comprising: 
body (14) defining a front-rear axis; 
a grip (44) extending perpendicularly of the front-rear axis and extending from the body (14);
a connector (46) located frontward from the grip (44), extending perpendicularly of the front-rear axis, and extending downward from the body (14); and 
a battery holder (28) connected to the lower end of the grip (44) and a lower end of the connection (46). 
(Figure 3 and Column 3 lines 28-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the connector as taught by Williams et al., since column 1 lines 51-54 of Williams et al. states such a modification would improve resistance to breakage between the grip and body.
Sato disclose a power tool (1) comprising: a body (see figure 8 above); a grip (see figure 8 above) extending from the body (see figure 8 above); a connector (see figure 8 above) extending from the body (see figure 8 above); and a power source (221B) connected to an end of the grip (see figure 8 above) and the end of the connector (see figure 8 above), wherein wires from the power source are accommodated in the connector (see figure 8 above). (Figure 8 and Column 13 lines 40-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. in view Williams et al. by incorporating the accommodating of wires in the connector as taught by Sato, since such a modification would reduce the amount of wires in the grip, thereby making the overall tool easier to assembly.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference Toukairin et al. (8513838) in view of reference Williams et al. (6446734) as applied to claim 6 above, and further in view of reference Beyerl et al. (10205365).
Regarding claim 9, Toukairin et al. modified by Williams et al. disclose the claimed invention as stated above but do not disclose a sensor board.
Beyerl et al. disclose a power tool (100) comprising: a motor (126); a control circuit board (130); a sensor board (208) configured to detect the rotation of the motor (126); and a second signal wire connecting the sensor board (208) to the control circuit board (130). (Figure 2 and Column 6 lines 40-45, 55-58, Column 7 lines 15-19, 49-51)
[AltContent: arrow][AltContent: textbox (Second Wire)][AltContent: textbox (Beyerl et al.)]
    PNG
    media_image4.png
    412
    483
    media_image4.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Toukairin et al. by incorporating the sensor board and second signal wire as taught by Beyerl et al., since column 6 lines 55-58 of Beyerl et al. states such a modification would allow the control circuit board to determine the position, velocity, and acceleration of the motor.
Regarding claim 10, Toukairin et al. modified by Williams et al. and Beyerl et al. disclose the motor (Toukairin et al. – 2) has a stator core (Toukairin et al. – 2c). (Toukairin et al. – Column 6 lines 34-43)
However, Toukairin et al. modified by Williams et al. and Beyerl et al.do not disclose the sensor board is located rearwardly from the stator core.
It would have been obvious to the person of ordinary skill in the art to have the sensor board rearwardly from the stator core, since it has been held that rearranging parts of an invention involves only routine skill in the art.  [MPEP 2144.04 (VI-C)]  On page 13 paragraph 62 of the Specification, the sensor board is disclosed to be located rearward of the stator core.  The Specification does not disclose any criticality for having the sensor board rearward of the stator core.
Therefore, it would have been prima facie obvious to modify Toukairin et al., Williams et al. and Beyerl et al. to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 17, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731